The question to be decided is as to what interpretation shall be placed on the phrase, "does insure * * * against ALL DIRECT LOSS OR DAMAGE BY FIRE," found in the policies sued on.
In 1913, the legislature enacted what is now I. C. A., §40-1401. It provides:
"No fire insurance company, except county mutuals, shall issue any fire insurance policy covering on property or interest therein in this state, other than on the form known as the New York standard, as now or may be hereafter constituted, except as follows:"
Then follows nine sub-sections expressly permitting certain provisions to be placed in fire insurance policies.
In 1916, this court had under consideration the 1913 legislative enactment above quoted, in Carroll v. Hartford FireIns. Co., 28 Idaho 466, 478, 154 P. 985, 988, and said:
"However, we do not believe it was the intention of our legislature in seeking to enforce a standard form of policy in this state, to withdraw from the insured any protection theretofore afforded them under the law of contracts, or to confer upon insurance companies any immunity for the carelessness or negligence of their agents which they had not before enjoyed. Sec. 18 of art. 3 of our constitution prohibits the amendment of existing laws of this state by *Page 279 
reference to their title, and commands that such sections as are amended be set forth at length in the new statute, and in view of this constitutional provision it would seem somewhat anomalous if the legislature could nevertheless adopt the law of another state by reference, not to its title even, but to something still more indefinite, namely, 'the New York standard, as now or may be hereafter constituted.'
"From these considerations we conclude that the plaintiffs in this case cannot be held to have had the constructive notice of the contents of their policy which appellant seeks to fasten upon them under the law in question, and that their contractual rights were in no way abridged by the 1913 statute."
The question before us is in no way affected by what may, or may not, be found in "the form known as the New York standard."
As has been pointed out in the foregoing opinion, the word "fire," has been held by many courts to mean an uncontrolled, or a hostile, fire. If that was what the authors of the policies sued on in this case intended the word "fire" to mean, there is nothing in the law of Idaho which would have prevented them from expressing it that way.
These policies were prepared by the companies which issued them, and the insured had nothing to do with their preparation. They insured appellant against "ALL DIRECT LOSS OR DAMAGE BY FIRE," not against all direct loss or damage byuncontrolled, or hostile, fire. Respondents issued to appellant these policies, wherein they agreed to indemnify it against loss or damage by fire, and wherein they employed no word limiting the meaning of "fire." Words should not be read into the policies, after a loss has occurred, which will cause the word "fire" to mean "uncontrolled, or hostile, fire."
That is what the majority opinion does to these policies, and, in doing it, violates a rule, well established in Idaho, that contracts of insurance are to be construed in view of their general objects and strict, technical interpretation is to be avoided. Where language may be given two meanings, one of which permits recovery and *Page 280 
the other does not, it is to be given the construction most favorable to the insured.
In Sweaney  Smith Co. v. St. Paul Ins. Co., 35 Idaho 303,315, 206 P. 178, 182, we said:
"It has been almost universally held that insurance policies will be strictly construed against the insurer, and liberally construed in favor of the insured. (Stebbins v. WestchesterFire Ins. Co., 115 Wash. 623, 197 P. 913.)"
We further said:
"and a clause in an insurance policy being susceptible of more than one construction, the one most favorable to the insured will be adopted. (National Mut. Fire Ins. Co. v. Duncan,44 Colo. 472, 98 P. 634, 20 L.R.A., N.S., 340.) Contracts of insurance should be considered in view of their general objects and the conditions prescribed by the insurers, rather than on the basis of a strict technical interpretation. (Raulet v.Northwestern Nat. Ins. Co. of Milwaukee, 157 Cal. 213,107 P. 292.)"
We have consistently followed this rule. (Sant v. ContinentalIns. Co., 49 Idaho 691, 696, 291 P. 1072, 1074; Maryland Cas.Co. v. Boise Street Car Co., 52 Idaho 133, 140,11 P.2d 1090, 1093; Watkins v. Federal Life Ins. Co., 54 Idaho 174, 176,29 P.2d 1007, 1008; Kingsford v. Business Men's Assur.Co., 57 Idaho 727, 733, 68 P.2d 58, 60; Rauert v. LoyalProtective Ins. Co., 61 Idaho 677, 686, 106 P.2d 1015,1018.)
No reason appears for departing from this rule of interpretation, the tendency of which is to promote fair dealing between the insurer and the insured, and I am opposed to doing so.
HOLDEN, J., concurs in this dissenting opinion. *Page 281